DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “sidewall 71”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “74”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 was previously objected to for minor informalities.  Applicant’s response has remedied this objection.  As such, the objection is hereby withdrawn.

Response to Arguments
Applicant’s arguments, see page 17, filed May 16th, 2022, with respect to the 35 U.S.C. 103(a) rejections have been fully considered and are persuasive.  Therefore, the previous 103(a) rejections been withdrawn. 

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot due to the new grounds of rejection necessitated by Applicant’s current amendments.  Please refer to the updated 102(a)(1) rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 9 recites “a shaft passage in the seal section, intake member, and guide member”; this limitation renders the claim indefinite.  In this instance, lines 4-8 of Claim 1 make clear that the seal section comprises the intake member and the guide member.  Stated another way, the intake member and guide member make up a portion of the seal section.  As such, ambiguity arises when Applicant recites that the shaft passage is disposed in the seal section and the intake member/guide member.  In this case, the Examiner would respectfully recommend that Applicant amend this phrasing to instead recite “a shaft passage in the the guide member”.  Conversely, Applicant might instead recite “a shaft passage in the seal sectionand disposed within at least the intake memberthe guide member”
Claim 1 recites the limitation "the well fluid intake" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  This was caused by Applicant’s current amendment.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0037861 to Rutter (Rutter hereinafter).
In regards to independent Claim 1, and with particular reference to Figures 1-3, Rutter discloses:

(1)	A submersible pump assembly (Figure 1), comprising: a pump (19); a motor (15) containing a motor lubricant (Paragraph 20); a seal section (17) connected between the motor and the pump (Figure 1); the seal section comprising, an equalizer (101), an intake member (40; Fig. 2) between the equalizer and the pump, and a guide member (37; Fig. 3) between the equalizer and the intake member (apparent from Figs. 2-3); a shaft passage in the seal section, intake member, and guide member (extending vertically through the center of Figs. 2-3; see, for example, portions 47, 83, 49, 95, 123, 103) and having a longitudinal axis (i.e. the axis of shaft 51), the shaft passage having an outboard end (the portion shown in Fig. 2) that is open to the well fluid intake (at 47; paragraph 24) and an inboard end (the portion shown in Fig. 3) that is in fluid communication with motor lubricant in the motor (flow arrows in Figs. 2-3 show motor lubricant flowing through the shaft passage via lubricant pumps 77 & 121); a drive shaft (51) extending axially within the shaft passage (Figures 2-3), the drive shaft being driven by the motor for driving the pump (Paragraph 24); an outboard bearing (82) in the intake member (Figure 2) at the outboard end of the shaft passage that receives the shaft to provide radial support (Figure 2), the outboard bearing (82) being in non-sealing engagement with the shaft passage to enable well fluid to flow from the well fluid intake through the outboard bearing into the shaft passage (para. 31 discloses leakage/contamination of well fluid past mechanical seal 53, into the equalizer 41 and into port 75 where it is then be recirculated through shaft passage portion 49  by pump 77); an inboard bearing (the outer bushing at lead line 121; para. 35 discloses that pump 121 is identical to upper pump 77) in the guide member (Figure 3) at the inboard end of the shaft passage that receives the shaft to provide radial support (Figure 3), the inboard bearing being in non-sealing engagement with the shaft passage to enable motor lubricant to flow through the inboard bearing into the shaft passage (flow arrows in Figure 3 show circulation of motor lubricant); and a shaft seal (97) in the shaft passage that receives and seals around the shaft, the shaft seal being located axially between the outboard bearing and the inboard bearing (apparent from Figures 2-3), the shaft seal sealing motor lubricant in the shaft passage (i.e. in portion 123) from well fluid in the shaft passage (i.e. the portion within guide tube 73) (Paragraph 32 discloses that seal 97 has the same structure/functionality as upper seal 53; paragraph 25 makes clear that the seals 53 & 97 “seal against leakage of well fluid around shaft 51 and down shaft passage”).

Regarding Claim 3, Rutter further discloses wherein the shaft seal (97) comprises a rotating face member rigidly mounted to the shaft for rotation in unison (Paragraph 25), the rotating face member having a rotating face that rotates in unison with the rotating face member (Figure 3); a non-rotating face member mounted for non-rotation in the shaft passage (Paragraph 25), the non-rotating face member having a non-rotating face (Figure 3); and a spring (at lead line 97) that urges the rotating face and the non-rotating face against each other (Figure 3; Paragraph 25).
Regarding Claim 9, Rutter further discloses that the seal section (17) comprises a housing (35) that is secured to the guide member (37) and the intake member (40) by threads (threads are clearly apparent in Figs. 2-3); the well fluid intake (47) is located in the intake member (Figure 1); the shaft seal (97) is disposed at an interface (i.e. the fluid interface at chamber 95 and annulus 73) between the guide member and intake member (Figs. 2-3); and sidewalls of the guide (37) and intake members (40) extend from the shaft passage to an outer surface of the pump assembly (apparent in Figs. 2-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rutter (applied above) in view of Collins et al (US 2017/0051829 A1) (Collins hereinafter).
Regarding Claim 2, Rutter discloses the invention as recited above in Claim 1, but fails to teach a vent port joining the shaft passage axially between the outboard bearing and the shaft seal and extending from the shaft passage to an exterior of the seal section for venting debris that migrates through the outboard bearing into the shaft passage (Rutter fails to discloses a vent port in housing 35).
However, Collins is also directed to a submersible pump with a shaft (116) sealed with a mechanical seal (126) (Fig. 3), wherein a trench (138) & an ejection port (140) is formed around the shaft seal (126) to allow any collected solid particles to be ejected out into the wellbore (Figure 3; Paragraph 21).  In other words, Collins makes clear that such a vent port provides a means of enhancing seal reliability.  Therefore, to one of ordinary skill desiring a more reliable seal that can be freed of solid particles as needed, it would have been obvious to utilize the techniques disclosed in Collins in combination with those seen in Rutter in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Rutter’s guide 37 with Collins’ vent port (138, 140) in order to obtain the predictable result of a more long-lasting seal assembly.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rutter (applied above) in view of Pinto et al (US 2010/0148448 A1) (Pinto hereinafter).
In regards to Claim 4, Rutter discloses the invention of Claim 1, and further discloses: wherein the shaft seal (97) comprises: a rotating face member (Fig. 3) rigidly mounted to the shaft (Paragraph 25); a non-rotating face member (Fig. 3) rigidly mounted in the shaft passage (Paragraph 25); and spring (at lead line 97) that urges the rotating face member in sliding and sealing engagement with the non-rotating face member (Paragraph 25).  However, Rutter fails to disclose a rotating carbide ring carried by the rotating face member that rotates in unison with the shaft, a non-rotating carbide ring carried by the non-rotating face member for non-rotation but axial movement relative to the non-rotating face member, and having the spring between the non-rotating carbide ring and the non-rotating face member that urges the non-rotating carbide ring upward in sliding and sealing engagement with the rotating carbide ring.
However, Pinto discloses a mechanical shaft seal (10) for sealing a rotating shaft (14) to a stationary housing (12), wherein the mechanical seal comprises: a rotating face member (18) rigidly mounted to the shaft (Figure 1; Paragraph 35 - Lines 11-13); a non-rotating face member (16) rigidly mounted in the shaft passage (Figure 1); a rotating carbide ring (22; Paragraph 36 - Lines 7-9; Pinto describes how both the first & second sealing elements (20, 22) may comprise silicon carbide) carried by the rotating face member (18) that rotates in unison with the shaft (Figure 1); a non-rotating carbide ring (20) carried by the non-rotating face member (16) for non-rotation but axial movement relative to the non-rotating face member (see Figure 1); and a spring (36) between the non-rotating carbide ring (20) and the non-rotating face member (16) that urges the non-rotating carbide ring (20) upward in sliding and sealing engagement with the rotating carbide ring (Figure 1; Paragraph 36).  Pinto discloses that such a mechanical seal arrangement provides the benefit of high-volume manufacturability at a relatively low cost while also providing a robust mechanical seal which readily handles the torsional vibrations (Paragraph 18 of Pinto).   Therefore, to one of ordinary skill desiring a lower cost, robust seal assembly, it would have been obvious to utilize the techniques disclosed in Pinto in combination with those seen in Rutter in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Rutter’s mechanical seal with Pinto’s seal arrangement in order to obtain predictable results; those results being a robust, low cost seal assembly that is easily manufactured at high volumes.


Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-17 & 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments filed on May 16th, 2022 have incorporated the allowable subject matter denoted in the previous office action into independent Claims 10 & 14.  This incorporation of allowable subject matter renders independent Claims 10 & 14 allowable, and as such, likewise renders dependent Claims 11-13, 15-17, & 19-20 allowable via dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendments filed on May 16th, 2022 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC